Dykman, J.
The complaint sets up an indebtedness of the defendant’s testatrix for goods sold and delivered, and also for a nursery, which was sold by her and which belonged to the plaintiff.
If a recovery is realized under this complaint it will be on a contract implied by law in favor of the plaintiff. The action is founded on contract and not on a tort, and the account involved is of sufficient length to justify the order' of reference.
*49The order should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Pratt, J., concur.